DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink (US 3,416,600).
In regards to claim 1, Fink discloses
A condenser (Fig.1 and col.1 lines 30-31) for a refrigerator comprising a heat exchange unit (10) configured to receive, at one side thereof, refrigerant which has been compressed in a compressor, to perform heat exchange between the refrigerant and air and to discharge the refrigerant, which has exchanged heat with the air, to an evaporator,
wherein the heat exchange unit includes a flat tube (11), through one end of which the refrigerant is introduced (via inlet header 12) and through a remaining end of which the refrigerant is discharged (via outlet header 13), thereby performing heat exchange between the refrigerant and the air,

wherein the plural rows of tubes define an intersection bent surface (Fig.1, U-shape), which has a predetermined curvature and intersects the up-and-down direction (Fig.2).
In regards to claim 2, Fink discloses that the bent tube surface of the intersection bent portion and a bent surface of the bent tube portion are disposed in a direction so as to intersect each other (Fig.2).
In regards to claim 3, Fink discloses that the flat tube has a horizontal width which is larger than a vertical thickness of the flat tube (Fig.3).
In regards to claim 4, Fink discloses that the flat tube has a longer side which is disposed parallel to the bent surface of the intersection bent portion (Fig.1).
In regards to claim 5, Fink discloses that the flat tube has a longer side which is disposed in a direction so as to intersect a bent surface of the bent tube portion (Fig.2).
In regards to claim 6, Fink discloses that the intersection bent portion has a radius of curvature which is larger than a radius of curvature of the bent tube portion (Figs.1 and 3).
In regards to claim 7, Fink discloses that a ratio of a radius of curvature of the intersection bent portion to a horizontal width of the flat tube is 3-5:1 (Figs.1 and 3).
In regards to claim 8, Fink discloses that a ratio of the bent tube portion to a vertical thickness of the flat tube is 5.5-7:1 (Figs.1 and 3).
In regards to claim 9, Fink discloses that a ratio of a vertical thickness of the flat tube to a pitch of the plural rows of tubes is 1:5.5-7 (Fig.3).
In regards to claim 10, Fink discloses an inflow header (12) configured to supply the refrigerant, which has been compressed in the compressor, to the heat exchange unit, and an outflow header (13) through which the refrigerant, which has exchanged heat with the air in the heat exchange unit, flows, wherein the inflow header is connected to the one end of the flat tube, and the outflow header is connected to the remaining end of the flat tube (Fig.3).
In regards to claim 11, Fink discloses a fin (30) connecting the plural rows of tubes to each other in order to transfer heat.
In regards to claim 12, Fink discloses that the plural rows of tubes define two heat exchange surfaces, which face each other (Fig.3).
In regards to claim 13, Fink discloses that the bent surface of the bent tube portion is parallel to the up-and-down direction (Fig.3).
In regards to claim 14, Fink discloses that the intersection bent surface is perpendicular to the up-and-down direction (Figs.1 and 2).
In regards to claim 15, Fink discloses that a direction in which the air flows is parallel to the bent surface of the intersection bent portion and intersects the bent surface of the bent tube portion (Figs.1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0323229, herein Kim) in view of Fink.
In regards to claim 16, Kim discloses
A refrigerator (Fig.10, R) comprising:
a body having a storage compartment for storing foodstuffs (Fig.10, not shown, however, it is understood that the refrigerator has a storage compartment);
a door configured to open and close the body (not shown in the figures however, it is understood that the refrigerator has a door); and
a condenser (10) configured to condense refrigerant for cooling the storage compartment,
wherein the condenser includes a heat exchange unit (Fig.5) configured to receive at one side thereof the refrigerant, which has been compressed in a compressor, to perform heat exchange between the refrigerant and air and to discharge the refrigerant, which has exchanged heat with the air, to an evaporator, wherein the heat exchange unit includes a flat tube (31a), through one end of which the refrigerant is introduced and through a remaining end of which the refrigerant is discharged (via headers 20a), thereby performing heat exchange between the refrigerant and the air, and
wherein the plural rows of tubes define an intersection bent surface (35a), which has a predetermined curvature and intersects the up-and-down direction (Fig.5).
Kim does not disclose that the flat tube includes at least one bent tube portion defining plural rows of tubes, which are spaced apart from each other in an up-and-down direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s flat tube to include at least one bent tube portion defining plural rows of tubes, which are spaced apart from each other in an up-and-down direction as taught by Fink in order to equalize thermal transfer conditions using a serpentine structure (see Fink, Abstract).
In regards to claim 17, Kim discloses that the intersection bent surface is perpendicular to the up-and-down direction (Fig.5).
In regards to claim 18, Kim in view of Fink discloses that the bent tube surface of the intersection bent portion and a bent surface of the bent tube portion are disposed in a direction so as to intersect each other (Fink, Fig.2).
In regards to claim 19, Kim in view of Fink discloses that a direction in which the air flows is parallel to the bent surface of the intersection bent portion and intersects the bent surface of the bent tube portion (Fink, Figs.1 and 2).
In regards to claim 20, Kim discloses that the flat tube has a longer side which is disposed parallel to the bent surface of the intersection bent portion (Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763